UNITED STATES DlSTRlCT COURT z ; ' v ` £___-`1
SOUTHERN DISTRICT OF NEW YGRK " ' 1 - '

 

. . ii ` ' ` MAR 0,,8:;2019;;
Holzman Fabian Diamonds Ltd., ;;"'"iy 5 m "'”“

Plaintiff,
l7-cv-9489 (AJN)
_..V._..
OPlNION AND ORDER
R & E Diamonds LLC,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Plaintiff brings claims for breach of contract and account stated against Defendant,
alleging that Defendant failed to pay Plaintiff for diamonds. After Defendant failed to timely
respond to Plaintiff’s complaint, the clerk entered default against Defendant The questions now
before the Court are: (l) whether Defendant has made a sufficient showing to warrant vacating
the entry of default against it and (2) if not, whether Plaintiff is entitled to default judgment For
the reasons given below, the Coui“t vacates the entry of default and therefore denies Plaintiff’ s
motion for default judgment without prejudice as moot.

I. Background

Plaintiff filed a revised complaint on Decernber 5, 2017. Compl. Dl<t. 4. Both parties are
diamond wholesalers and Plaintiff alleges that after it had sold diamonds to Defendant on credit,
Defendant made a series of payments with checks that were returned for insufficient funds or
were otherwise uncollectable. Compl. ‘W 9-l l l l. Plaintiff further alleges that it continued
requesting the outstanding payments, including through a demand letter attached as Exhibit B to

the Cornplaint, yet Defendant still did not pay. Cornpl., EX. B. Defendant’s counsel filed an

 

appearance on December 27, 2018, Dkt. 7, but Defendant failed to answer or otherwise respond
to the Complaint. Plaintiff then requested an entry of default on January 9, 2018. Dkts. 9 & 10.
Defendant immediately requested an extension to February 16, 2018, to answer or otherwise
respond to Plaintiff’s complaint, which the Court granted Dkt. 13. Defendant then again failed
to respond and Plaintiff requested an entry of default on April 9, 2018. Dkt. 20. The clerk
entered default on April 10, 2018. Dkt. 21. The next day, Defendant filed a letter with the Court
asking for the default to be vacated Curran Second Letter, Dkt. 22. The parties then filed a
flurry of letters to the Court, after which Plaintiff moved for default judgment on l\/Iay 3, 2018.
Dkts. 28~31. Defendant filed an affidavit and declaration in opposition Dkts. 37-40. Plaintiff
then replied with a brief and a supplemental declaration Dkts. 41 & 42.
II. Legal Standard

Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the
entry of judgment against a party who fails to defend: the entry of a default and the granting of
default judgment New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). As to the first step, once
entered, a default may be set aside for “good cause.” Rule 55(c). When determining whether
good cause has been shown by a Defendant, a court will balance three factors: “(1) whether the
default was willful; (2) whether setting aside the default would prejudice the adversary; and (3)
whether a meritorious defense is presented.” Em'On Oil Co)'p. v. Dz`akuhara, 10 li`.Bd 90, 96 (2d
Cir. 1993) (citing cases). A court will also consider “[o]ther relevant equitable factors” including
“whether the failure to follow a rule of procedure was a mistake made in good faith and whether
the entry of default would bring about a harsh or unfair result.” ]d. (citing Sony Corp. v. Elm
Stare Elecs., Inc., 800 F.2d 317, 320 (2d Cir.1986)). These criteria are construed generously, id.,
in light of the Second Circuit’s “strong preference for resolving disputes on the merits,” G)'een,

420 F.3d at 104 (quoting Poi/verSe/”ve [nt’l, lnc. v. Law`, 239 F.3d 508, 514 (2d Cir. 2001)

2

 

 

(internal quotation marks omitted)). A defendant’s failure to meet one of these factors will not
defeat their motion if other factors weigh in favor of setting aside the default. See Sea Hope
Navigation I)ic. v. Novel Commoa’ifies SA, 978 F. Supp. 2d 333, 341 (S.D.N.Y. 2013) (citing
cases).
III. Discussion

The Court first addresses the threshold question of whether Defendant has made a
sufficient showing that the default entered on l\/larch 10, 2018, should be set aside. The Court
will examine and balance each of the factors set out by the Second Circuit in Em~on Oz`l in turn.

A. Defendant’s Default Was Willful

ln the context of a default, “willfulness” refers to “conduct that is more than merely
negligent or careless, but is instead egregious and . . . not satisfactorily explained.” B)”z`cklaye)'s
& Allz'ed Cmfn/vorke/'s Local 2, Albcmy, N. Y. Pension Fzmd v. Moulton A/[asonry & Const., LLC,
779 F.3d 182, 186 (2d Cir. 2015) (internal quotation marks omitted). However, “a finding of bad
faith is [not] a necessary predicate to concluding that a defendant acted ‘willfully.”’ Guccz` Am.,
lnc. v. Gold Ctr. Jewelry, 158 F.3d 631, 635 (2d Cir. 1998). lnstead, to find that a default was
willful “it is sufficient to conclude that the defendant defaulted deliberately.” Brz'cklayers &
Alll`ea’ Craftworkers, 779 F.3d at 187 (internal quotation marks omitted). Thus, if a defendant
“does not deny that he received the complaint, the court’s orders, . . . or that he never answered
the complaint,” and “does not contend that his non-compliance was due to circumstances beyond
his control,” a court can infer willfulness Guggenhez`m Capiml, LLC v. Birnbaz/m, 722 F.3d 444,
455 (2d Cir. 2013); see also S.E.C. v. McNulty, 137 F.3d 732, 738-39 (2d Cir. 1998) (“[D]efaults
have been found willful where, for example, an attorney failed, for unexplained reasons, to
respond to a motion for summary judgment, or failed, for flimsy reasons, to comply with

scheduling orders[.]”) (internal citations omitted)).

 

 

Defendant’s conduct indicates that its default was willful. Defendant cannot dispute that
it was “aware of the legal action pending against [it] based on [its] own admissions and the fact
that [it] requested, through counsel, an extension of time to respond.” Brl.'cklayers & Allied
Crc(fm)orkers, 779 F.3d at 186. The Court granted the requested extension, yet Defendant failed
entirely to comply with the deadline, only requesting by letter that the default be vacated almost
two months later, after the default had been entered See Curran Second Letter. Defendant’s
counsel represented that the primary reason for this “silence” was because his client was
confused and believed that an arbitration in Israel would resolve all of the issues and moot this
case. Curran Second Letter at 1; Hayon Affidavit, Dkt. 37 1110 Yet the responsibility to file a
responsive pleading is not obviated by a defendant’s mistaken belief that some other event will
resolve the case. See Bricklayers & Allz'ed C/'afni»or‘ke/'S, 779 F.3d at 186-87. Nor did the fact
that there was some uncertainty about whether Defendant would formalize its relationship with
its counsel, Curran Second Letter at l & Hayon Affidavit 1110, absolve Defendant of its
responsibility to comply with the Court’s deadline or, at the very least, request another extension
Because Defendant was plainly aware of the suit and has offered only flimsy reasons for its
failure to comply with the Court’s scheduling order, its default was willful.

B. Plaintiff Would Not Be Prejudiced By Setting Aside the Default

As to the second factor, prejudice, the Second Circuit has made clear that “delay standing
alone does not establish prejudice” in the context of request to set aside a default. Em~on Oil, 10
F.3d at 98. “Rather, it must be shown that delay will result in the loss of evidence, create
increased difficulties of discovery, or provide greater opportunity for fraud and collusion.” Davis
v. Mz/slez', 713 F.2d 907, 916 (2d Cir. 1983) (internal quotation marks omitted). To meet this
standard, “the plaintiff must demonstrate that any prejudice resulting from the defendant’s

default cannot be rectified in the Court in another manner were the default to be vacated.”

]\/Iurrczy Eng’g, P.C. v. Windermere P)'ope)"ties LLC, No. 12-cv-0052 (JPO), 2013 WL 1809637,

 

at *5 (S.D.N.Y. Apr. 30, 2013). Plaintiff argues that setting aside the default would be
prejudicial because it would allow Defendant to divert funds to avoid paying Plaintiff lt is true
that this litigation arose out of a series of uncollectable checks that Defendant sent Plaintiff,
something that Defendant does not really deny. Hayon Aff. 11 7. ln addition, Plaintiff’s principal
alleges_albeit for the first time in a declaration attached to Plaintiff’ S reply--that he has “reason
to believe that Defendant has acquired, and refused to pay for diamonds from multiple suppliers”
and is worried that “any increased delay will allow Defendant to divert funds and preclude
Plaintiff from successfully enforcing a judgment against the Defendant in the future.” Holzman
Reply Declaration, Dkt. 42 1111 2-3; Pl. Reply. l\/Iot. at 8~9. On the other hand, Defendant alleges
that after the bounced checks, it has sent checks to Plaintiff that have cleared Hayon Aff. jj 7.
Even if the Court were to consider Plaintist untimely allegations, Plaintiff has not sufficiently
shown prejudice While evidence of a legitimate risk that Defendant would divert funds would
be sufficient to support a finding of prejudice, Todmmn, Nachamie, Spizz & Johns, P.C. v.
Ashraf 241 F.R.D. 451, 455 (S.D.N.Y. 2007), aff’d, 316 F. App’x 51 (2d Cir. 2009), Plaintiffs
unsubstantiated concerns about diversion do not rise to that level. Nor do Plaintiffs litigation
expenses in seeking default judgment constitute prejudice See Pecarsky v. Galaxz'world. com
le., 249 F.3d 167, 174 (2d Cir. 2001). Therefore, the Court finds that Plaintiff has not shown
that setting aside the default would lead to prejudice.

C. The Possibility of Meritorious Defenses Weighs Slightly in Defendant’s Favor

Turning to the last factor, “[a] defendant seeking to vacate an entry of default must
present some evidence beyond conclusory denials to support his defense. The test of such a
defense is measured not by whether there is a likelihood that it will carry the day, but whether
the evidence submitted, if proven at trial, would constitute a complete defense.” Em‘on Oil

Corp., 10 F.3d at 98 (internal citations omitted). “The defaulting defendant ‘need only meet a

5

 

low threshold to satisfy this factor.”’ Gench v. HostGator.com LLC, 2015 WL 3757120, at ’*‘5
(S.D.N.Y. June 17, 2015) (quoting MD Proa’uce Col'p. v. 231 Foocl Corp., 304 F.R.D. 107, 110
(E.D.N.Y. 2014)); see also Am. Allicmce lns. Co., er. v. Eagle lns. Co., 92 F.3d 57, 61 (2d Cir.
1996) (a defense “need not be ultimately persuasive at this stage” to satisfy this factor). A court
will find that a “defendant’s allegations are meritorious if they contain ‘even a hint of a
suggestion’ which, if proven at trial, would constitute a complete defense.” Sea Hope Ncrvz`gation
Inc. v. Novel Commoclz'ries SA, 978 F. Supp. 2d 333, 339 (S.D.N.Y. 2013) (quoting Weisel v.
Pischel, 197 F.R.D. 231, 239 (E.D.N.Y.2000)). Nonetheless, a defendant must do more than
offer “conclusory assertions” in an affidavit or simply “dispute the amount of damages[.]”
Brl'cklayers & Alll'ed Crafm/Or‘ke)'s, 779 F.3d at 187.

Defendant’s primary potential defense is that that an Israeli arbitration involving Plaintiff
may collaterally estop Plaintiff s case. Curran Decl. at 2-4. While collateral estoppel does apply
to the judgment of foreign courts, recognition of such judgments “is not a matter of obligation,
but comity.” Yukos Capital S.A.R.L. v. OAO Scrmamneffegaz, 963 F. Supp. 2d 289, 295
(S.D.N.Y. 2013), ayj"’d sub nom Yukos Capi).‘al S.A.R.L. v. Samamneftegaz, 592 F. App’x 8 (2d
Cir. 2014). ln deciding whether a foreign adjudication is entitled to preclusive effect, courts
have looked to “ordinary preclusion principles[.]” Zeevi Hola’ings Ltd. v. Republz`c ofBulgarz`a,
494 F. App’x 110, 114 (2d Cir. 2012). For collateral estoppel to apply, the following must be
metz “(1) the identical issue was raised in the prior proceeding; (2) the issue was actually
litigated and decided; (3) the party against whom preclusion is urged had a full and fair
opportunity to litigate the issue; and (4) resolution of the issue was necessary to support a valid
and final judgment on the merits.” Id. (emphasis in original). Defendant’s allegations on this
issue are rather speculative Defendant’s principal, Rafi Hayon, alleges that his transactions with

Plaintiff were commingled with those of Hayon’s uncle in lsrael, Chaim Osy, and that the checks

6

 

Defendant sent to Plaintiff were on behalf of a debt Chaim Osy owed to Plaintiff. Hayon Aff. 1111
4, 7. Defendant therefore contends that since Plaintiff’s contract claim is based on agreements
that were commingled between Defendant and l\/lr. Osy, then it is possible that the arbitration
resolved Plaintiff’s breach of contract claim on the merits. lt somewhat undermines Defendant’s
argument, however, that it tends to fall short of explicitly saying that estoppel does apply, Curran
Decl. 11 6(d). Although Plaintiff disagrees with Defendant’s account of the agreements, at this
stage the Court will not judge the credibility of the parties’ affiants in determining whether
Defendant sufficiently alleges a “meritorious defense.” Sea Hope, 978 F. Supp.2d at 341.
Neither party has provided evidence as to what issues were actually raised in the arbitration
Nonetheless, there is “a hint of a suggestion” that preclusion could be a meritorious defense to
Plaintiffs breach of contract claim. Secr Hope, 978 F. Supp. 2d at 339.

ln addition to preclusion, Defendant offers several other potential defenses to Plaintiffs
contract claim. Defendant alleges that the dealings between Defendant, Plaintiff, and Chaim Osy
involved “very little paperwork at all,” Hayon Aff. 11 4, and that this matter is therefore barred by
the Statute of Frauds because there was “no ongoing written agreement covering the period 2014
to 2017.’7 Def. Prop. Ans. 11 24. Defendant also claims that the action is barred by waiver, since
“Plaintiff continued to accept payment and do business with Defendant[,]” Def. Prop. Ans. 11 29;
Hayon Aff. 11 7, and laches because “the debt alleged dates back before December 31, 2013,”
Def. Prop. Ans. 11 26. Defendant also offers a flurry of other defenses that are either entirely
speculative, conclusory, or simply go to damages Def. Prop. Ans. 1111 22, 23, 27, 28, 30. lt is
difficult at this stage for the Court to conduct even a threshold review of the potential merits of
Defendant’s contract defenses because the question of what law governs the agreements here
remains unanswered As the Court is sitting in diversity, it applies New York’s choice of law

rules. See Rogers v. G)'imala'z`, 875 F.2d 994, 1002 (2d Cir. 1989). Under these rules, the choice

7

 

of law for a contract claim is determined by a “center of gravity” analysis that looks to a number
of factors, including “the place of contracting, negotiation and performance; the location of the
subject matter of the contract; and the domicile of the contracting parties.” GlobalNet
Financial.Com, lnc. v. Fl"cmk Crystal & Co., 449 F.3d 377, 383 (2d Cir. 2006) (quoting Mclfter of
Allsm)‘e lns. Co. (Stolarz), 81 N.Y.2d 219, 227 (1993)). Neither party describes the alleged
agreements between the parties sufficiently to determine whether their center of gravity lies in
New York or lsrael. Similarly, the parties have not stated what law they believe governs the
alleged agreements, nor have they addressed the merits of any of these defenses under either
New York or lsraeli law. Finally, it does not appear the Court can avoid the choice of law
question, as there seem to be at least some relevant conflict between New York and lsraeli Law.
Aa’elson v. Hananel, 641 F. Supp. 2d 65, 81 (D. Mass. 2009),¢1]7’¢{, 652 F.3d 75 (1st Cir. 2011)
(stating that “lsraeli contract law has no statute of frauds.”). The absence of any caselaw in
Defendant’s filings significantly undermines its argument that it has potentially meritorious
defenses See Sz'osor) v. Km`ghfs ofColi/ml)us, 303 F.3d 458, 460 (2d Cir. 2002) (a court’s role is
not to act as an advocate and “scour the record” or otherwise “r'esearch . . . legal theor[ies]” on
behalf of a litigant). On the other hand, Plaintiffs failure to provide allegations sufficient to
determine choice of law is also partly responsible for the incomplete treatment of the issues~a
problem that would persist if this Court were to proceed to default judgment The most the Court
can say at this stage is that it cannot rule out that Defendant’s proffered defenses may be
meritorious

Plaintiff argues that none of Defendant’s defenses would apply to Plaintiff’ s account
stated claim under New York law. Yet it appears that Plaintiff’s claim may be improperly
duplicative of its breach of contract claim, since both seek the same damages and are based on

the same underlying agreements See Media Tenor Inr’l AG v. Medco Health Sols., lnc., No. 13-
8

 

 

cv~7223(DLC), 2014 WL 2933215, at *7-8 (S.D.N.Y. June 27, 2014). Therefore, Defendant
may have a complete, meritorious defense to this claim.

lt is Defendant’s burden to show the existence of a complete meritorious defense, and
while the standard is generous, Defendant tests the limits of this generosity. Nevertheless, both
parties are responsible for the incompleteness of the briefing on these issues And given the
persistence of basic unanswered questions about Plaintiff’s claims and possible defenses, as well
as the paucity of briefing, the Court finds that out of an abundance of caution this factor weighs
lightly in favor of vacating the default

D. Weighing the Factors

ln addition to the factors above, the Court also considers that Plaintiff seeks damages of
$288,253 .24 and that defaults are particularly disfavored when substantial suan of money are
involved See Em'On Oil, 10 F.3d at 97.

Taking all of the above factors together, this case presents a close question Defendant’s
default was willful and Defendant has put for'war‘d~at most-the bare minimum for showing the
possibility of meritorious defenses On the other hand, Plaintiff would not be prejudiced by
setting aside the default, and basic unanswered questions remain as to Plaintiff s claims»_partly
due to the incompleteness of Plaintiff’ s submissions ln such cases, “when doubt exists as to
whether a default should be granted or vacated, the doubt should be resolved in favor of the
defaulting party.” Em'on Oil, 10 F.3d at 96. Given the Second Circuit’s strong preference for
resolving cases on the merits, the Court finds that the equities favor vacating the entry of default.

For the above reasons, the Court hereby grants Defendant’s motion to set aside the
clerk’s entry of default. Because the default is set aside, the Court denies Plaintiffs motion for
defaultjudgment as moot. See Hrmt v. City ofAul)z/rn, No. 5:13-cv-1039 (GLS), 2014 WL

6476169, at *3 (N.D.N.Y. Nov. 19, 2014).

 

This does not mean that the Court approves of Defendant’s conduct in proceeding with
this case Defendant has repeatedly missed deadlines and even when given extensions its
submissions have failed to provide authority to support its claims The Court admonishes
Defendant that going forward, such conduct may result in sanctions or the reinstatement of the
default without further warning.

Furthermore, Defendant’s dilatory conduct has cost Plaintiff time and expense
Therefore, within 14 days of the date of this Order, Defendant will show cause by letter why it
should not be required to pay Plaintiff s fees and costs in filing for the entry of default and filing
for default judgment See RLS Assocs., LLC. v. Um'fecl chk of Kuwcrif PLC., No. 01-cv-1290
(CSH), 2002 WL 122927, at *8 (S.D.N.Y. Jan. 29, 2002) (in setting aside a default, a court may
award the nondefaulting party the expenses caused by the defaulting party’s delays) (citing
Powerserve Inr ’l, lnc. v. Lavi, 239 F.3d 508, 515 (2d Cir. 2001)); see also Wright & l\/liller, The
lmposition of Terms and Conditions, 10A Fed. Prac. & Proc. Civ. § 2700 (4th ed.) (same).

IV. Conclusion

The Court grants Defendant’s motion to vacate the default. The Court denies Plaintiffs
motion for default judgment without prejudice as moot. Defendant is also ordered to file an
answer to Plaintist complaint within 14 days of the date of this Order. Within 14 days of this
order, Defendant will show cause by letter why it should not be required to pay Plaintiff’ s fees
and costs in filing for the entry of default and filing for default judgment

The parties are ordered to appear before the Court on May 3, 2019, at 3:45 p.m. for an
initial pretrial conference The parties are directed to submit a joint letter and proposed case
management plan to the Court seven days before that conference

This resolves Docket Number 28.

SO ORDERED.
10

 

New York, New York

Dated:l\/larch ;1 ,2019 A\ Q

 

(/ klirst)'N/J. NATHAN
United States District Judge

ll

 

